DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 12/20/2021.
Claim 1 has been amended.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the rejection(s) of claim 1 under Babaei have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 2021/0297931) which was previously presented as Yamada et al. (WO 2020/024847) in the last OA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0368132, hereinafter “Babaei”) in view of Zhang et al. (US 2021/0297931, hereinafter “Zhang”).  
For claims 1 and 10, Babaei discloses A method in a user equipment (see Fig. 25 and claim 1 in page 38), the method comprising: 
receiving, at the user equipment when at least one data radio bearer is configured with packet data convergence protocol duplication, a medium access control control element (a wireless device may receive one or more messages comprising configuration parameters for a plurality of cells. ..In an example, the configuration parameters may indicate whether PDCP duplication is configured for one or more first radio bearers… MAC CE may activate/start and/or deactivate/stop the PDCP duplication for one or more second radio bearers of the one or more first radio bearers… The MAC CE may comprise some of the PDCP duplication parameters for the one or more first radio bearers and/or the one or more second radio bearers; see par. 0268 and Figs. 25 and 26) including a medium access control control element subheader (the control element may be multiplex with downlink data in a downlink packet/transport block. A subheader corresponding to the control element may comprise a logical channel identifier indicating that the control element is a PDCP duplication control control element, e.g., for activation or deactivation of PDCP duplication for one or more bearers; see par. 0278-0279), where the medium access control control element includes a duplication deactivated cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is deactivated (the MAC CE may comprise a field comprising a first logical channel ID and a second logical channel ID. The buffers associated with the first logical channel may comprise data corresponding to PDCP PDUs corresponding to the radio bearer. The buffers associated with the second logical channel may comprise data corresponding to duplicate PDCP PDUs corresponding to the radio bearer. In an example, MAC CE may indicate mapping restriction for the first logical channel and the second logical channel. As an example of mapping restriction, the first logical channel may be mapped to one or more first cells/carriers and the second logical channel may be mapped to one or more second cells/carriers; see par. 0268 and Figs. 25 and 26), and
applying the duplication deactivated cell restriction configuration the user equipment shall apply for the at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is deactivated (The wireless device may apply mapping restrictions to the logical channel so that data from the logical channel may be transmitted via one or more cells in a plurality of cells. In an example, the data from the logical channel may not be transmitted via other cells than the one or more cells in the plurality of cell; see par. 0251, 0253 and Figs. 24 and 25).
Babaei does not explicitly disclose a cell restriction configuration indicator bit that indicates whether cell restriction configuration should be applied for logical channels of a radio bearer for which packet data convergence protocol duplication is deactivated. Zhang discloses a cell restriction configuration indicator bit that indicates whether cell restriction configuration should be applied for logical channels of a radio bearer for which packet data convergence protocol duplication is deactivated (when a PDCP duplication of a DRB is deactivated , the allowedServingCells configured for the logical channel corresponding to the DRB will not be activated , and the logical channel corresponding to the DRB may transmit on all serving cells . For flexibly activate or deactivate the serving cells configured for logical channel and allowed to be used , or to activate or deactivate the restriction function of the serving cell corresponding to the logical channel, a new MAC CE may be implemented. The MAC CE includes a bitmap . The bitmap is constructed with several bits , each bit corresponds to a logical channel that is configured with a serving cell which is allowed to be use. when the bit is 1 , it represents the transmission relating to the logical channel can only be performed on the serving cell that is configured and allowed to be used . It may also represent the restriction relationship between the logical channel and the serving cell is activated or initiated; when the bit is 0 , it represents the transmission relating to the logical channel may be performed on all serving cells . It may also represent the restriction relationship between the logical channel and the serving cell is deactivated or released; see Zhang par. 0138-0141)
Babaei does not explicitly disclose where the data radio bearer for which duplication is deactivated comprises a data radio bearer of the at least one data radio bearer configured with packet data convergence protocol duplication. Zhang discloses where the data radio bearer for which duplication is deactivated comprises a data radio bearer of the at least one data radio bearer configured with packet data convergence protocol duplication (The UE receives configuration information sent from the network side. The configuration information includes indication information , which may be represented by a cell , e.g. , the cell 
Specifically for claim 10, Babaei discloses An apparatus (FIG. 4 is an example block diagram of a base station 401 and a wireless device 406; see par. 0145 and Fig. 4) comprising: a transceiver (According to some of the various aspects of embodiments, transceiver(s) may be employed; see par. 0145 and Fig. 4); and a controller (processor 408, Fig. 4).
For claims 2 and 11, Babaei discloses The method according to claim 1, further comprising determining packet data convergence protocol duplication has been deactivated for the at least one logical channel of the data radio bearer for which packet data convergence protocol duplication is deactivated (the control element may comprise one or more fields indicating activation and/or deactivation of one or more bearers comprising the bearer. In an example, a value of zero of a field in the one or fields may indicate that duplication is deactivated for a corresponding bearer; see par. 0254 and Fig. 25), 
wherein applying comprises applying the duplication deactivated cell restriction configuration in response to determining packet data convergence protocol duplication has been deactivated (if the control element indicates deactivation of the duplication for the bearer ( e.g., if a field corresponding to the bearer in the one or more fields of the control element has a value of one), the wireless device may lift the first mapping restrictions to the first logical channel and the second mapping restrictions to the second logical channel; see par. 0254 and Fig. 25).
For claims 3 and 12, Babaei discloses The method according to claim 1, further comprising receiving a duplication deactivation signal that indicates deactivation of packet data convergence protocol duplication of the data radio bearer (the gNB may indicate the UE to tum on/off the duplication function (e.g., using RRC and/or physical layer and/or MAC layer signaling). In an example, for a radio bearer with packet duplicate function, enabling/disabling packet duplication function may be dynamically controlled; see par. 0207), 
wherein applying comprises applying the duplication deactivated cell restriction configuration in response to receiving the duplication deactivation signal that indicates packet data convergence protocol duplication has been deactivated (the one or more messages may comprise configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs ). In an example, the configuration parameters for 
For claims 4 and 13, Babaei discloses The method according to claim 1, further comprising: 
receiving a second cell restriction configuration the user equipment shall apply for at least one logical channel of at least one data radio bearer for which packet data convergence protocol duplication is not configured (The configuration parameters may indicate second mapping restrictions of the second logical channel to at least one second cell. In an example, configuration parameters of the second logical channel may indicate the second mapping restriction. In an example, the configuration parameters of the second logical channel may indicate the at least one second cell (e.g., cell ID of the at least one second cell); see par. 0253), and 
applying the second cell restriction configuration the user equipment shall apply for at least one logical channel of at least one data radio bearer for which packet data convergence protocol duplication is not configured (the wireless device may apply the first mapping restrictions to the first logical channel and the second mapping restrictions to the second logical channel; see par. 0254).
For claims 5 and 14, Babaei discloses The method according to claim 1, further comprising: 
receiving a second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (in response to starting and/or activating PDCP duplication for the radio bearer (e.g., in response to RRC configuration and/or activation with MAC CE and/or activation with physical layer signaling), the MAC entity may copy the content of buffers associated with the first logical channel (e.g., MAC layer buffer(s) and/or RLC layer buffer(s) and/or alike) to the buffers associated with the second logical channel and; see par. 0247); and 
applying the second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication activated (may start applying the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) and the second logical channel (e.g., mapping of the second logical channel to the at least one second cell/carrier) in response to performing the logical channel prioritization (LCP) procedure; see par. 0247).
For claims 6 and 15, Babaei discloses The method according to claim 1, wherein receiving the duplication deactivated cell restriction configuration comprises receiving a duplication deactivated cell restriction information element in an radio resource control configuration message, where the duplication deactivated cell restriction information element configures the duplication deactivated cell restriction configuration the user equipment shall apply for the at least one logical channel of the data radio bearer for which packet data convergence protocol duplication is deactivated (in response to stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration and/or alike), the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) may stop ( e.g., 
For claims 7 and 16, Babaei discloses The method according to claim 6, wherein the radio resource control configuration message includes a second cell restriction information element that configures a second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (in response to stopping and/or deactivating PDCP duplication for the radio bearer (e.g., stopping/deactivating using MAC CE and/or RRC reconfiguration and/or alike), the mapping restriction for the first logical channel (e.g., mapping of the first logical channel to the at least one first cell/carrier) may stop (e.g., may no longer be applied and/or the mapping restriction may not be used in performing the logical channel prioritization procedure). In an example, in response to stopping and/or deactivating the PDCP duplication for the radio bearer, the second logical channel may be dismantled/deactivated; see par. 0249).
For claims 8 and 17, Babaei does not explicitly disclose The method according to claim 7, wherein the duplication deactivated cell restriction information element comprises a first allowedServingCells information element, and wherein the second cell restriction information element comprises a second allowedServingCells information element. Zhang discloses The method according to claim 7, wherein the duplication deactivated cell restriction information element comprises a first allowedServingCells information element (The cell allowedServingCells indicates the serving cell that the logical channel is allowed to use, which is and wherein the second cell restriction information element comprises a second allowedServingCells information element (For example, the serving cell allowed to use the logical channel is Cell-1, and the logical channel has data to be sent, then when there is an uplink grant (UL grant), the MAClayer first determines which serving cell the UL grant belongs to, if it belongs to the serving cell Cell-2, then the data on the logical channel will not be sent; if it belongs to the serving cell Cell-1, then the data on the logical channel can be sent through this uplink authorization. This process is implemented in a logical channel priority (logical channelpriority, LCP) process; see Yamada par. 0045). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Babaei's invention to provide an access control method and user equipment in a user equipment that can flexibly control the activation and deactivation of PDCP duplication and the activation and deactivation of serving cell restriction (see Zhang par. 0008).
For claims 9 and 18, Babaei discloses The method according to claim 7, further comprising: 
receiving a duplication activation signal that indicates activation of packet data convergence protocol duplication of a data radio bearer of the at least one data radio bearer that is configured with the packet data convergence protocol duplication (the gNB may and 
applying, in response to receiving the duplication activation signal, the second cell restriction configuration the user equipment shall apply for at least one logical channel of a data radio bearer for which packet data convergence protocol duplication is activated (the one or more messages may comprise configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB. In an example, the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.); see par. 0223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415